***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
MARIANNA GRZESZCZYK v. CONNECTICUT STATE
   EMPLOYEES RETIREMENT COMMISSION
               (AC 44281)
                  Bright, C. J., and Elgo and Eveleigh, Js.

                                  Syllabus

Pursuant to statute (§ 7-439g (a)), no retirement option of a member of the
   municipal employees retirement fund shall be effective until the member
   has retired, and, in the event the member dies prior to the effective
   date of commencement of benefits, any election of an option shall be
   deemed cancelled.
Pursuant further to statute (§ 7-440 (h)), if a member of the municipal
   employees retirement fund who has elected a retirement option but
   who has not completed the age and service requirements for retirement
   dies, his contributions to the fund shall be paid to the beneficiary named
   by the member.
The plaintiff, whose nephew, E, had been a municipal employee of the
   city of New Britain and who contributed to the municipal employees
   retirement fund, sought, after E’s death, to have the defendant Connecti-
   cut State Employees Retirement Commission pay her a refund of the
   retirement contributions E made to the fund. E initially had submitted
   Form CO-931 designating his brother, J, as the beneficiary of any retire-
   ment benefits. E subsequently left municipal employment before
   attaining the retirement age of fifty-five. More than one year later, he
   applied for an early retirement benefit, which was administratively
   denied. In connection with his application for the early retirement bene-
   fit, E filed Form CO-1203, designating the plaintiff to receive any refund,
   if applicable, of his retirement contributions. Following E’s death before
   his fifty-fifth birthday, the defendant paid a refund of his contributions
   to J, pursuant to E’s Form CO-931. The plaintiff thereafter filed an
   application to receive a refund, which the defendant denied. The plaintiff
   subsequently sought a declaratory ruling from the defendant regarding
   the application and interpretation of § 7-440 (h) and requested that she
   be deemed E’s beneficiary and receive a refund of his contributions.
   Following the defendant’s issuance of a declaratory ruling finding that
   E’s Form CO-1203 was invalid pursuant to § 7-439g (a), because E, who
   had not reached the age and service requirements for retirement, was
   not retired, and, thus, that the contributions properly had been refunded
   to J, the plaintiff appealed to the trial court, which rendered judgment
   dismissing the appeal. On the plaintiff’s appeal to this court, held that
   the trial court did not err in determining that there was substantial
   evidence in the record to support the commission’s ruling and that the
   ruling was supported by the forms used and by the applicable statutes:
   E’s designation of the plaintiff on Form CO-1203 as his beneficiary was
   cancelled pursuant to the mandate of § 7-439g (a), thus, he did not
   effectively change his beneficiary from his earlier election of J; moreover,
   as E’s election of the plaintiff as his beneficiary pursuant to Form CO-
   1203 would have become effective only on his retirement, and E died
   before he retired, the benefits the plaintiff might have received never
   became effective and the designation of the plaintiff as beneficiary never
   became effective; furthermore, E’s use of Form CO-1203 did not reflect
   his clear intent to change his beneficiary, and a letter to the plaintiff
   from the defendant’s employee expressing her belief that E intended to
   change his beneficiary was merely the employee’s opinion and not a
   finding as to E’s intent, as the language on Form CO-1203 indicated only
   that E intended to designate the plaintiff as his beneficiary in connection
   with his election of a specific retirement option that never became
   effective, rather than change his beneficiary for all purposes.
        Argued October 7—officially released December 14, 2021

                             Procedural History

   Appeal from the decision of the defendant denying
the plaintiff’s claim for a refund of certain retirement
benefits, and for other relief, brought to the Superior
Court in the judicial district of New Britain and tried to
the court, Cordani, J.; judgment dismissing the appeal,
from which the plaintiff appealed to this court.
Affirmed.
  Russell D. Zimberlin, with whom was Winona Zimb-
erlin, for the appellant (plaintiff).
 Cindy M. Cieslak, with whom, on the brief, was
Michael J. Rose, for the appellee (defendant).
                          Opinion

   BRIGHT, C. J. The plaintiff, Marianna Grzeszczyk,
appeals from the judgment of the trial court dismissing
her administrative appeal from the declaratory ruling
issued by the defendant, the Connecticut State Employ-
ees Retirement Commission (commission),1 denying
the plaintiff’s request for a refund of the retirement
contributions made by her nephew, Edward Panus
(Edward). The plaintiff claims that the court improperly
determined that Edward designated his brother, John
Panus (John), as the beneficiary who was entitled to
receive a refund of Edward’s retirement contributions.
We affirm the judgment of the court.
   The following facts, as found by the commission, and
procedural history are relevant to our resolution of the
plaintiff’s claim. On February 5, 1985, Edward was hired
by the city of New Britain (city), and he contributed
to the Connecticut Municipal Employees Retirement
System (retirement system) administered by the com-
mission. On April 7, 1986, Edward submitted Form CO-
931, titled ‘‘Designation of Retirement System-Tier-
Plan-Beneficiary,’’ designating John as his beneficiary.
The form’s certification provides: ‘‘I hereby revoke all
previous appointments of beneficiaries made by me,
if any, and designate the person(s) named above as
beneficiary(ies) . . . to receive upon my death any and
all sums due me from the [r]etirement [s]ystem of which
I am a member. This designation shall remain in effect
unless I subsequently change it by written notice to the
State Retirement Division.’’
   In January, 2000, before attaining the retirement age
of fifty-five years old, Edward stopped working for the
city. On June 12, 2014, he applied ‘‘for an early retire-
ment benefit pending a decision on his nonservice con-
nected disability retirement application. . . . How-
ever, [his] application was administratively denied
given that it was filed more than twelve months follow-
ing the date his employment terminated.’’ On June 19,
2014, in connection with his application for an early
retirement, Edward submitted Form CO-1203, titled
‘‘Income Payment Election Form,’’ electing to receive a
reduced monthly benefit for his lifetime with payments
guaranteed for twenty years from his date of retirement.
The form includes the following explanation of the elec-
tion: ‘‘If you should die within . . . [twenty] years . . .
from your date of retirement, the remaining payments
will be made to your contingent annuitant(s). Because
this is a period certain option, if your annuitant dies
before you, you may choose a new designated annuitant
if you provide [the retirement system] with a certified
copy of the death certificate. If you die before your
annuitant and your annuitant dies before the expiration
of the selected period, the commuted value of the
remaining guaranteed payments shall be paid in one
lump sum to the annuitant’s estate.’’ Despite his elec-
tion, Edward did not designate a contingent annuitant
in part II of the form, which explicitly calls for the
‘‘Designation of Contingent Annuitant.’’ In part IV of
the form, titled ‘‘Designation of Beneficiary to Receive
Refund if Applicable,’’ Edward did list the plaintiff as
the ‘‘[b]eneficiary designated to receive remaining con-
tributions and interest (if any) after the deaths of mem-
ber and annuitant.’’ (Emphasis in original.)
   On October 22, 2015, before his fifty-fifth birthday,
Edward died. The commission subsequently refunded
$23,619.57, representing Edward’s contributions to the
retirement system and interest accumulated thereon,
to John, pursuant to the Form CO-931 Edward com-
pleted in 1986. Nevertheless, in a December 8, 2017
letter to the plaintiff, Kimberly McAdam, a coordinator
for the retirement system, stated: ‘‘[Edward] was sched-
uled to start receiving retirement benefits as of his [fifty-
fifth] birthday . . . . When his records were reviewed,
we discovered that he passed away . . . . [Edward]
had chosen you to be his beneficiary in the event of
his death. Consequently, you are entitled to receive a
refund of his employee contributions and interest. I
have enclosed an application for you to complete so
that you may receive this refund.’’
   The plaintiff submitted the completed application for
a refund in December, 2017. In a June 7, 2018 letter,
however, McAdam stated: ‘‘I did not realize that you
had already received the refund, which is handled by
a different staff member. I apologize for the error.’’
Thereafter, in a June 20, 2018 letter, after realizing that
a refund had previously been paid to John, McAdam
denied the plaintiff’s request for a refund, explaining
that Edward’s Form CO-1203 was not valid and that,
as a result, the retirement system properly refunded
Edward’s retirement contributions and interest to John
on December 31, 2015, in accordance with Edward’s
designation on the Form CO-931 Edward completed
when he joined the retirement system in 1986. At the end
of the letter, McAdam stated that ‘‘[i]t’s an unfortunate
situation. I believe that your nephew intended for you
to be the beneficiary, but he did not take the appropriate
steps to make that change.’’
   On April 5, 2019, the plaintiff filed a petition with the
commission seeking a declaratory ruling regarding the
application and interpretation of General Statutes § 7-
440 (h).2 The plaintiff requested that she be deemed
Edward’s intended beneficiary and receive a refund of
his retirement contributions. On September 19, 2019,
the commission issued its ruling finding that John was
the individual entitled to a refund of Edward’s retire-
ment contributions and, therefore, denied the plaintiff’s
requests. The commission explained that ‘‘[Edward]
had completed Form CO-1203 electing an optional form
of payment, but he did not complete the age and service
requirements for retirement because he had not reached
age [fifty-five]. [General Statutes §] 7-439g (a) provides
in [relevant] part: ‘No option shall be effective until a
member has retired, and in the event a member dies
prior to the effective date of commencement of benefits,
any election of an option shall be deemed cancelled
. . . .’ Accordingly, because [Edward] was not retired
because he had not reached the age and service require-
ments, the election made on his [Form CO-1203] was
not . . . valid, and the contributions were properly
refunded to the beneficiary he designated on his Form
CO-931, John Panus, which remained a valid beneficiary
designation.
   ‘‘Indeed, [Edward] elected a [twenty year] certain
retirement benefit, and his Form CO-1203 identified [the
plaintiff] as the beneficiary in [p]art IV. However, as
indicated on the Form CO-1203, the beneficiary named
in [p]art IV of this form is entitled to receive remaining
contributions and interest (if any) after the deaths of
the member and the annuitant following retirement.
Here, [Edward] was not retired as his disability retire-
ment application had been administratively denied.’’
(Emphasis added; footnote omitted.)
   On October 29, 2019, pursuant to General Statutes
§ 4-183 (a),3 the plaintiff appealed to the Superior Court.
On September 4, 2020, the court issued a memorandum
of decision dismissing the administrative appeal. The
court concluded that the commission’s ruling was sup-
ported by substantial evidence in the record and was
consistent with both the forms used and the applicable
statutes. The court reasoned: ‘‘The Form CO-931 com-
pleted and filed by [Edward] on April 7, 1986, estab-
lished his brother, [John] as the beneficiary generally
of [his] retirement account. The designation of [John]
as the beneficiary using this form was not tied to any
particular retirement election or benefit. In contrast,
the Form CO-1203 completed and filed by [Edward] on
June 19, 2014, elected a particular retirement benefit,
a twenty year certain benefit, and established the plain-
tiff as beneficiary in connection with the elected benefit.
Thus under § 7-439g (a), because [Edward] died before
the elected benefit commenced, both the election and
the beneficiary appointment connected to the election
were cancelled. In contrast, the beneficiary named in
Form CO-931 was not connected to any particular bene-
fit election and thus remained in place.’’ (Emphasis in
original.) This appeal followed.
   We begin with the applicable standard of review.
‘‘[R]eview of an administrative agency decision requires
a court to determine whether there is substantial evi-
dence in the administrative record to support the
agency’s findings of basic fact and whether the conclu-
sions drawn from those facts are reasonable. . . . Nei-
ther this court nor the trial court may retry the case or
substitute its own judgment for that of the administra-
tive agency on the weight of the evidence or questions
of fact. . . . Our ultimate duty is to determine, in view
of all of the evidence, whether the agency, in issuing
its order, acted unreasonably, arbitrarily, illegally or in
abuse of its discretion. . . . [A]n agency’s factual and
discretionary determinations are to be accorded consid-
erable weight by the courts. . . . It is well settled [how-
ever] that we do not defer to the board’s construction
of a statute—a question of law—when . . . the [provi-
sions] at issue previously ha[v]e not been subjected to
judicial scrutiny or when the board’s interpretation has
not been time tested.’’ (Internal quotation marks omit-
ted.) Dept. of Public Safety v. Board of Labor Relations,
296 Conn. 594, 598–99, 996 A.2d 729 (2010).
   In the present case, neither § 7-439g nor § 7-440 (h)
has been subject to judicial review, and the commission
has not claimed that its interpretation of the statutes
is time tested. Accordingly, to the extent that we are
required to interpret the applicable statutes, our review
is plenary. See Commissioner of Public Safety v. Board
of Firearms Permit Examiners, 129 Conn. App. 414,
420, 21 A.3d 847, cert. denied, 302 Conn. 918, 27 A.3d
369 (2011).
   On appeal, the plaintiff claims that the court erred
in affirming the commission’s ruling that John is entitled
to the refund of Edward’s retirement contributions
under § 7-440 (h). She contends that Edward ‘‘complied
with the plain language on the forms’’ and properly
changed his beneficiary designation to the plaintiff by
filing Form CO-1203. The commission responds that the
denial of the plaintiff’s request for a refund of retirement
contributions was consistent with §§ 7-439g and 7-440
(h). We agree with the commission.
   We begin with the relevant statutes. Section 7-439g
(a) provides in relevant part that a member ‘‘may elect
one of the following optional forms for retirement
income by filing with the Retirement Commission a
written election on a form provided by the commission.
. . . No option shall be effective until a member has
retired, and in the event a member dies prior to the
effective date of commencement of benefits, any elec-
tion of an option shall be deemed cancelled except as
provided in subsection (d) of this section. . . .’’4
   Under § 7-440 (h), if a member who has elected a
retirement option but has not completed the age and
service requirements for retirement dies, ‘‘his contribu-
tions to the fund plus such five per cent interest, if any
. . . shall be paid from the fund on the order of the
Retirement Commission to the beneficiary or benefici-
aries, if any, named by such member.’’
  In the present case, Edward initially filed a Form CO-
931 designating John as his beneficiary. It is undisputed
that, in the absence of an effective change of this desig-
nation, John was entitled to receive a refund of
Edward’s contributions to the retirement system and
interest thereon if Edward died before retiring. There-
after, in connection with his application for early retire-
ment, Edward filed a Form CO-1203 electing an option
for his retirement income and designating the plaintiff
as the beneficiary under that option, to receive
remaining contributions and interest (if any) after his
death and the death of his contingent annuitant.
Because Edward died before reaching the required age
for retirement, however, that option never became
effective and was deemed cancelled under § 7-439g.
The issue, then, is whether Edward’s designation of the
plaintiff as his beneficiary on his Form CO-1203, despite
the statutorily mandated cancellation of the option he
requested on that form, was an effective change of his
beneficiary to receive a refund of his retirement system
contributions and the interest thereon. We conclude
that it was not.
   Although each form allows a member to designate a
beneficiary, the forms are not interchangeable. Form
CO-931 specifies that the member is designating a bene-
ficiary ‘‘to receive . . . any and all sums due [to the
member] from the Retirement System . . . .’’ The
form’s certification provides that the member ‘‘hereby
revoke[s] all previous appointments of beneficiaries
made by me, if any, and designate[s] the person(s)
named above as beneficiary(ies) . . . to receive upon
my death any and all sums due me from the Retirement
System of which I am a member. This designation shall
remain in effect unless I subsequently change it by
written notice to the State Retirement Division.’’
   In contrast, Form CO-1203 concerns a member’s
retirement income options and specifies that the mem-
ber is designating a beneficiary ‘‘to receive remaining
contributions and interest (if any) after the deaths of
member and annuitant.’’ (Emphasis in original.) Signifi-
cantly, the form’s certification does not reference the
designation of a beneficiary or the revocation of any
prior designations. Instead, it provides: ‘‘I understand
that my signature on this form means that I will retire
with Option C in force and effect unless I make a con-
trary option election prior to retirement. I acknowledge
that prior to signing this election, I had opportunity to
ask questions and obtain additional information from
[the retirement system] staff with regard to the effect
of such an election on my monthly payment. I under-
stand that I must inform [the retirement system] if I
receive a social security disability award prior to the
age of 62. I further understand that no change in this
income payment election can be made after my retire-
ment for any reason, that is, I can never change this
payment election and choose another payment option.’’
(Emphasis in original.) In addition, § 7-439g (a) makes
clear that the election made on Form CO-1203 does not
become effective until the member has retired and, ‘‘in
the event a member dies prior to the effective date of
commencement of benefits, any election of an option
shall be deemed cancelled . . . .’’
   The differences between these forms are readily
apparent. The designation of a beneficiary on Form CO-
931 is unrelated to a member’s choice of a retirement
option, whereas the designation of a beneficiary on
Form CO-1203 is attendant to the member’s election of
a retirement income option. Indeed, the designation of
a beneficiary on Form CO-1203 is secondary to the
member’s designation of a contingent annuitant who
would receive any remaining payments if the member
dies after retiring and receiving benefits under the
option selected. Moreover, although Form CO-931’s cer-
tification unequivocally states that the member is revok-
ing all previous appointments of beneficiaries, Form
CO-1203’s certification does not refer to the beneficiary
designation in part IV or to any prior appointments of
beneficiaries.
   Despite these differences in the forms used by
Edward, and the clear statement in § 7-439g that any
election of an option is deemed cancelled if the member
dies before receiving retirement benefits, the plaintiff
argues that ‘‘[t]he explicit terms of [Form CO-1203 state]
that this form is used to identify a beneficiary to receive
. . . remaining contributions, not survivor benefits.’’
(Internal quotation marks omitted.) The plaintiff, how-
ever, omits a significant portion of the statement in part
IV of Form CO-1203, which further specifies that the
beneficiary is entitled to receive ‘‘remaining contribu-
tions plus interest (if any) after the deaths of member
and annuitant.’’ (Emphasis altered.) An annuitant is
‘‘a beneficiary of an annuity.’’ Merriam-Webster’s Colle-
giate Dictionary (11th Ed. 2014) p. 50. As such, one
does not become an annuitant until the annuity exists.
Pursuant to Form CO-1203, the option Edward chose
would become effective only on his retirement and,
accordingly, the annuity would come into existence
only on his retirement. That the contingent annuitant’s
interest arises only after a member’s retirement is con-
firmed by the general information and instructions por-
tion of Form CO-1203, which provides: ‘‘If you should
die within . . . 20 years (240 payments) from your
date of retirement, the remaining payments will be
made to your contingent annuitant(s).’’ (Emphasis
added.) Consequently, when Edward died before retir-
ing, the annuity option he chose never became effective,
and the benefits identified in Form CO-1203, including
those benefits the plaintiff as his designated beneficiary
might have received, never materialized. Thus, it simply
was not possible for the designation of the plaintiff as
the beneficiary to receive any remaining contributions
to ever take effect. This fact coupled with the language
used in Form CO-1203 reinforces that the form is used
for the sole purpose of electing a retirement income
option that will become effective on the member’s
retirement, which never occurred in the present case.
   The plaintiff also claims that this court should adopt
a standard of substantial rather than strict compliance
with the requirements for changing a beneficiary and
should conclude that Edward substantially complied
with those requirements by filing his Form CO-1203.
She cites several cases involving the designation of a
beneficiary in a life insurance policy in which courts
have applied the substantial compliance doctrine to
determine whether the insured had made a valid change
of the beneficiary despite the failure to comply strictly
with the policy. See, e.g., Engelman v. Connecticut
General Life Ins. Co., 240 Conn. 287, 298, 690 A.2d 882
(1997) (‘‘under the substantial compliance doctrine
. . . the owner of a life insurance policy will have effec-
tively changed the beneficiary if the following is proven:
(1) the owner clearly intended to change the beneficiary
and to designate the new beneficiary; and (2) the owner
has taken substantial affirmative action to effectuate
the change in the beneficiary’’ (emphasis in original)).
   The plaintiff’s argument misses the point. Section 7-
440 (h) does not require that any particular form must
be used for a participant in the retirement system to
designate a beneficiary to receive a refund of his contri-
butions on his death. In fact, counsel for the commission
conceded at oral argument before this court that no
particular form is required to change a beneficiary and
that, had Edward submitted a letter to the commission
expressing his intent to change his beneficiary, the com-
mission would have honored that request. Thus, the
issue is not whether Edward substantially complied
with the statute by using Form CO-1203 instead of Form
CO-931 to revoke his earlier designation of John as his
beneficiary. The issue is whether Edward’s use of Form
CO-1203 reflected his clear intent to revoke his earlier
designation. For the reasons previously stated in this
opinion, we conclude that it did not.
   The plaintiff claims that ‘‘the only evidence in the
record regarding intent is McAdam and Comptroller
[Kevin] Lembo’s finding that Edward did intend that
[the plaintiff] be his beneficiary and the plain language
on the form.’’ First, McAdam’s statement in a letter
expressing her belief that Edward intended to designate
the plaintiff as his beneficiary is not a finding as to
Edward’s intent, rather, it is simply McAdam’s opinion.
Second, the plain language of the form does not support
the plaintiff’s position. The designation of the plaintiff
on Form CO-1203 was tied to Edward’s election of a
retirement benefit that never occurred because Edward
died before he retired. Consequently, the designation
of a beneficiary on Form CO-1203, particularly one that
was not fully completed, forecloses a finding that
Edward ‘‘clearly intended to change [his] beneficiary
and to designate the new beneficiary’’ by submitting
Form CO-1203. Engelman v. Connecticut General Life
Ins. Co., supra, 240 Conn. 298. In other words, there
is no language in Edward’s Form CO-1203 that would
indicate that he intended to change his beneficiary for
all purposes rather than to designate a beneficiary in
connection with his election of a specific retirement
income option that never became effective.
   In sum, Edward never satisfied the age and service
requirements for retirement, and, thus, his election on
Form CO-1203 never became effective. See General
Statutes § 7-439g (a). Because that option never became
effective, Edward’s designation of the plaintiff as his
beneficiary under that option also never became effec-
tive. Accordingly, we conclude that the commission’s
ruling is supported by substantial evidence in the record
and is consistent with the applicable statutes.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     We note that the trial case caption misidentifies the defendant as ‘‘State
of Connecticut Employee Retirement Commission.’’ Under General Statutes
§ 5-155a (a), ‘‘[t]he general administration and responsibility for the proper
operation of the state employees retirement system is vested in a single board
of trustees to be known as the Connecticut State Employees Retirement
Commission.’’ (Emphasis added.)
   2
     General Statutes § 7-440 (h) provides in relevant part: ‘‘In case of the
death of a member before retirement, who has not elected a retirement
income option in accordance with the provisions of this part or who has
made such election but has not completed the age and service requirements
that would permit him to retire on his own application . . . his contributions
to the fund plus such five per cent interest, if any . . . shall be paid from
the fund on the order of the Retirement Commission to the beneficiary or
beneficiaries, if any, named by such member. . . .’’
   3
     General Statutes § 4-183 (a) provides in relevant part: ‘‘A person who
has exhausted all administrative remedies available within the agency and
who is aggrieved by a final decision may appeal to the Superior Court as
provided in this section. . . .’’
   4
     Subsection (d) does not apply in the present case because Edward died
before completing the age and service requirements for retirement. See
General Statutes § 7-439g (d) (‘‘[I]f a member who has completed the age and
service requirements for retirement . . . and who has elected to receive
his retirement benefits under subdivision (2) or (3) of subsection (a) of this
section, dies prior to the effective date of commencement of benefits but
within ninety days after he first elects to receive his retirement benefits
under subdivision (2) or (3) of said subsection (a), then his beneficiary or
contingent annuitant shall receive an income in an amount equal to the
benefit that would have been payable to the survivor had the member retired
the day he died and had his benefit been paid under the option he had
elected at the time of his death. This subsection shall not apply after ninety
days after the date the member first elects to receive his benefit under
subdivision (2) or (3) of subsection (a) of this section. . . .’’ (Emphasis
added.))